Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendments filed on 2/2/22. As directed by the amendments, claims 1-20 and 31 have been canceled and claims 42-43 have been added. Thus, claims 21-30 and 32-43 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

3.	The following use of the term “means” is being interpreted under 35 USC 112(f):
“means for sealing with the nose of the patient” (claim 33, ln. 2)
“means for connecting with the cushion” (claim 33, ln. 3)
“means for attaching to the frame” (claim 34, ln. 2)
“means for adjusting to fit a head of the patient” (claim 34, ln. 3)
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
6.	Claims 21-25, 27-29, 33-35, 38-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Correa et al (6,119,694) in view of Amarasinghe (WO 02/47749).
	Regarding claim 21, Correa discloses mask assembly to provide pressurized air to nasal passages of a patient (Fig. 1 depicts a mask assembly), the mask assembly comprising: a cushion shaped to seal with a nose of the patient and deliver pressurized air from a breathing chamber defined by the cushion to the nasal passages (Figs. 1-2 and 7, flexible nare seal 14 delivers air from the nasal seal interior 66); a frame including a front portion distal from the patient and a rear portion proximal to the patient when the mask assembly is worn by the patient (Fig. 1, nare seal support 15 has a front portion and a rear portion), the cushion attachable to the rear portion of the frame (Figs. 1 and 4, nare seal 14 is attachable to the rear portion of nare seal support 15); an air-delivery conduit to supply pressurized air to the breathing chamber of the cushion (Fig. 1 conduit 10); and headgear to retain the cushion on a face of the patient when the mask assembly is worn by the patient (Fig. 1, headgear assembly C), the headgear including: (i) a first headgear portion that extends from the frame upwards between a first ear of the patient and a first eye of the patient to a first Y-shaped junction above the first ear of the patient on a first side of a head of the patient when the mask assembly is worn by the patient (Fig. 1, first depending arm 30 extends from the nare seal support 15 to a Y-shaped junction; see col. 3, ln. 3-10, which discloses such a “Y” shape), the first headgear portion including: a first strap that extends from the frame to the first Y-
Correa does not disclose a first stiffener that is more rigid than the first strap and that extends from the fame to the first Y-shaped junction and terminates at an upper end of the first stiffener short of extending around to a rear portion of the head of the patient when the mask assembly is worn by the patient, or  a second stiffener that is more rigid than the second strap and that extends from the fame to the second Y-
	However, Amarasinghe teaches headgear for supporting a sleep disordered breathing mask (Fig. 4, headgear 10), wherein the headgear is constructed from a composite of polyurethane foam (Page 6, ln. 27-28) and additional attached components to alter the stiffness of the straps (Page 10, ln. 5-8, discloses stiffening the straps by attaching lengths of generally inextensible material to the straps; see Fig. 6b and strip of inextensible material 62).  Amarasinghe teaches that this type of construction improves patient comfort and is long lasting (Page 5, ln. 16-19).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the headgear of Correa to be constructed from a composite of polyurethane foam with additional attached components to alter the stiffness of the straps as taught by Amarasinghe to provide a more comfortable headgear component to the patient without sacrificing the rigidity and lifespan of the headgear.
	The modified device of Correa does not explicitly have the first and second stiffeners extending from the frame to the Y-shaped junctions and terminating short of extending around to a rear portion of the head of the patient.
	However, such a placement of the stiffening components is considered obvious to try for one of ordinary skill in the art at the time the invention was made. See MPEP 2143(E) for rejecting a claim based on an “Obvious to Try” rational). Applying the “obvious to try” rejection framework: (1) Amarasinghe demonstrates that there is a recognized problem of making headgear comfortable while still supplying adequate 
	Regarding claim 22, the modified device of Correa has the cushion formed of a first material that is different from a second material from which the frame is formed (Correa, Col. 4, ln. 55-58, discloses the nare seal support 15 being formed from plastic), the first material from which the cushion is formed being more flexible than the second material from which the frame is formed (Correa, Col. 3, ln. 66 - col. 4, ln. 1-2, discloses the nare seal 14 being made from a more soft/flexible material identified as HSIIRTV from Dow Corning, a type of silicone).
	Regarding claim 23, the modified device of Correa has the cushion as a one part molded silicone piece and is more flexible than a different material from which the frame is formed (Correa, Col. 3, ln. 66 - col. 4, ln. 1-2, discloses the nare seal 14 being made 
	Regarding claim 24, the modified device of Correa has a center of the front portion of the frame defining a central aperture (Correa, Figs. 4-5A, central support 17 defines a central orifice 68); and the air-delivery conduit is removably attachable to the frame at the center of the front portion of the frame to deliver air through the central aperture (Correa, Fig. 4, conduit receptor 19 is configured removable receive the conduit 10; see col. 2, ln. 60-62).
	Regarding claim 25, the modified device of Correa has the frame including a first side portion of the frame proximal the first ear of the patient when the mask assembly is worn by the patient (Correa, Fig. 1, support arm 16 is “proximal” to a first ear of the patient)), a second side portion of the frame proximal the second ear of the patient when the mask assembly is worn by the patient (Correa, Fig. 1, support arm 18 is “proximal” to a second ear of the patient), and a central portion of the frame located between the first side portion of the frame and the second side portion of the frame (Correa, Fig. 1, central support 17); the frame has a curved shape such that the first side portion of the frame is bent toward the first ear with respect to the central portion of the frame and the second side portion of the frame is bent toward the second ear with respect to the central portion of the frame when the mask assembly is worn by the patient (Correa, Figs. 1 and 3, support arms 16 and 16 are curved/bent toward the ears of the patient with respect to the central support 17); the front portion of the frame defines a front surface that is convex (Correa, Fig. 4 depicts the front portion of the support 15 defining a convex front surface); and the rear portion of the frame defines a 
	Regarding claim 27, the modified device of Correa has a rear portion of the cushion that is adapted to contact the face of the patient when the mask assembly is worn by the patient defines a nose aperture adapted to deliver pressurized air from the breathing chamber to both nostrils of the patient (Correa, Figs. 2-3, depicts the nare seal 14 having a rear portion that contacts the patient, wherein a nasal orifice 90 of the nare seal 14 delivers pressurized air to both nostrils of the patient); and the nose aperture surrounding both nostrils of patient when the mask assembly is worn by the patient (Correa, Fig. 2, nasal orifice 90 surrounds both nostrils of the patient when worn).
	Regarding claim 28, the modified device of Correa has the cushion as removably attachable to the frame (Correa, Fig. 4, depicts the nare seal 14 as being removable from the nare seal support 15 via screws).
	Regarding claim 29, the modified device of Correa has the air-delivery conduit as the only conduit that is attachable to the frame (Correa, Fig. 1, conduit 10 is the only conduit attachable to nare seal support 15).
	Regarding claim 33, the modified device of Correa has the cushion including means for sealing with the nose of the patient (Correa, Fig. 5A, nare seal 14 has surfaces and contours configured to seal with the nose of the patient, which is the same type of “means for sealing” depicted in applicant’s claimed embodiments of Figs. 135-136); and the frame including means for connecting with the cushion (Correa, Fig. 4, 
	Regarding claim 34, the modified device of Correa has the headgear including means for attaching to the frame (Correa, Fig. 1, strap connectors 50 and 52 may be made of hook-and-loop material (see col. 3, ln. 61-64, which is at least the equivalent of the applicant’s “means for attaching to the frame”); and the headgear including means for adjusting to fit a head of the patient (Correa, Fig. 1, pegs 38 and mating receptacles 40, which is at least the equivalent of the applicant’s “means for adjusting to fit a head of the patient”).
	Regarding claim 35, the modified device of Correa has the first headgear portion that extends from the frame upwards between the first ear of the patient and the first eye of the patient to the first Y-shaped junction above the first ear of the patient when the mask assembly is worn by the patient having a first fixed length (Correa, Fig. 1, first depending arm 30 is of a fixed length); and the second headgear portion that extends from the frame upwards between the second ear of the patient and the second eye of the patient to the second Y-shaped junction above the second ear of the patient when the mask assembly is worn by the patient having a second fixed length (Correa, Fig. 1, second depending arm 36 is of a fixed length).
	Regarding claim 38, the modified device of Correa has the first headgear portion that extends from the frame upwards to the first Y-shaped junction and the second headgear portion of the headgear that extends from the frame upwards to the second Y-shaped junction as only portions of the headgear that connect with the frame (Correa, Fig. 1, depending arms 30 and 36 are the only portions of the headgear C that connect 
	Regarding claim 39, the modified device of Correa has the cushion sealing with the face of the patient entirely above a mouth of the patient and entirely below a bridge of the nose of the patient (Correa, Fig. 1 nare seal 14 seals with the face entirely above the mouth of the patient and below the bridge of the nose of the patient).
Regarding claim 41, Correa discloses a mask assembly to provide pressurized air to nasal passages of a patient (Fig. 1 depicts a mask assembly), the mask assembly comprising: a cushion shaped to seal with a nose of the patient and deliver pressurized air from a breathing chamber defined by the cushion to the nasal passages (Figs. 1-2 and 7, flexible nare seal 14 delivers air from the nasal seal interior 66), the cushion shaped to contact a face of the patient entirely above a mouth of the patient and entirely below a bridge of the nose of the patient (Figs. 1-2); a frame including a front portion distal from the patient and a rear portion proximal to the patient when the mask assembly is worn by the patient (Fig. 1, nare seal support 15 has a front portion and a rear portion), the cushion attachable to the rear portion of the frame (Figs. 1 and 4, nare seal 14 is attachable to the rear portion of nare seal support 15), a center of the front portion of the frame defining a central aperture (Figs. 4-5b, central orifice 68 is found in 
Correa does not disclose a first stiffener that is more rigid than the first strap and that extends from the fame to the first Y-shaped junction and terminates at an upper end of the first stiffener short of extending around to a rear portion of the head of the patient when the mask assembly is worn by the patient, or  a second stiffener that is more rigid than the second strap and that extends from the fame to the second Y-shaped junction and terminates at an upper end of the second stiffener short of extending around to the rear portion of the head of the patient.
	However, Amarasinghe teaches headgear for supporting a sleep disordered breathing mask (Fig. 4, headgear 10), wherein the headgear is constructed from a composite of polyurethane foam (Page 6, ln. 27-28) and additional attached components to alter the stiffness of the straps (Page 10, ln. 5-8, discloses stiffening the straps by attaching lengths of generally inextensible material to the straps; see Fig. 6b and strip of inextensible material 62).  Amarasinghe teaches that this type of construction improves patient comfort and is long lasting (Page 5, ln. 16-19).

	The modified device of Correa does not explicitly have the first and second stiffeners extending from the frame to the Y-shaped junctions and terminating short of extending around to a rear portion of the head of the patient.
	However, such a placement of the stiffening components is considered obvious to try for one of ordinary skill in the art at the time the invention was made. See MPEP 2143(E) for rejecting a claim based on an “Obvious to Try” rational). Applying the “obvious to try” rejection framework: (1) Amarasinghe demonstrates that there is a recognized problem of making headgear comfortable while still supplying adequate support for the breathing mask, wherein Amarasinghe provides a solution of providing stiffening components to composite straps where extra support may be needed (Page 5, ln. 25, feature (i) and ln. 29, feature (v)).  (2) There are only a finite number of locations that Amarasinghe’s stiffening structures may be placed on a mask headgear (e.g. on the descending arms of the headgear, on the top strap(s) of the headgear, on the rear strap(s) of the headgear). (3) As Amarasinghe leaves it open-ended as to where to place these stiffening components, one of ordinary skill in the art would have pursued different combinations of placement of the stiffening components on the headgear of Correa in the modified device, including placing the stiffening components .
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Correa in view of Amarasinghe, as applied to claim 25, and further in view of Handke et al (5,724,965).
	Regarding claim 26, the modified device of Correa has the cushion including a first side portion of the cushion proximal the first ear of the patient when the mask assembly is worn by the patient (Fig. 4, right side portion 96 is “proximal” the first ear of the patient), a second side portion of the cushion proximal the second ear of the patient when the mask assembly is worn by the patient (Fig. 4, left side 94 is “proximal” the second ear of the patient), and a central portion of the cushion located between the first side portion of the cushion and the second side portion of the cushion (Fig. 4, orifice 90 is located in the central portion of the nare seal 14 and located between the right side portion 96 and left side portion 94).
	The modified device of Correa does not have the cushion with a curved shape such that the first side portion of the cushion is bent toward the first ear with respect to the central portion of the cushion and the second side portion of the cushion is bent toward the second ear with respect to the central portion of the cushion when the mask assembly is worn by the patient.
	However, Handke teaches a nasal mask comprising a cushion having a curved shape with a first side portion that is bent toward a first ear of a patient with respect to a 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the shape of the cushion of the modified device of Correa to be curved such that the first side portion of the cushion is bent toward the first ear of the patient and the second side portion of the cushion is bent toward the second ear of the patient as taught by Handke in order to better conform to the anatomical structure of the nose portion of the user’s face and allow the cushion to more readily conform with and seal against the user’s face. 
8.	Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Correa in view of Amarasinghe, as applied to claim 21, and further in view of Lovell et al (7,210,481).
	Regarding claim 30, the modified device of Correa has the air-delivery conduit as attachable to the frame with a conduit attachment located between the air-delivery conduit and the frame when the air-delivery conduit is attached to the frame (Correa, Fig. 1, conduit receptor 19 is an attachment located between the conduit 10 and the nare seal support 15); the conduit attachment has a circumferential surface that surrounds an air flow path extending through the air-delivery conduit to the breathing 
The modified device of Correa does not have the first lateral side of the circumferential surface of the conduit attachment defines multiple vents to exhaust gas exhaled by the patient.
However, Lovell teaches a nasal mask (Fig. 1A, nasal mask 1) comprising a conduit attachment located between a nasal chamber and an air-delivery conduit (Fig. 2B, conduit elbow 14 is located between the shell portion 8 and a non-pictured conduit), wherein the conduit attachment has a circumferential surface defining multiple vents (Fig. 2B, apertures 20). These apertures allow for the release of gases exhaled by the user (Col. 5, ln. 60-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the conduit adapter of the modified device of Correa with the rotatable conduit elbow with venting apertures as taught by Lovell in order to allow for the release of gases exhaled by the user.  While the resulting modified device does not have the multiple vents on the first lateral side of the conduit attachment, such a placement of the vents is considered obvious to try for one of ordinary skill in the art at the time the invention was made.  See MPEP 2143(E).  Lovell 
	Regarding claim 32, the modified device of Correa has the conduit attachment enabling the conduit to rotate with respect to the frame (Lovell, col. 5, ln. 38, discloses a swivel connector 12 that allows the elbow 14 (and associated conduit) to rotate with respect to the frame of the nasal mask).
9.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Correa in view of Amarasinghe, as applied to claim 21, and further in view of Trethewey (5,548,871).
	Regarding claim 36, the modified device of Correa has the first and second rear strap portions as separated from the stiffeners (Amarasinghe, Page 10, ln. 5-10, discloses the use of stiffeners; see “obvious to try” rationale in the rejection of claim 21 for the location and configuration of these stiffeners in the headgear of Correa).
	The modified device of Correa does not have the first rear strap portion passing through a first buckle aperture and folding back onto itself, or the second rear strap portion passing through a second buckle aperture and folding back onto itself when the mask assembly is worn by the patient.
	However, Trethewey teaches a buckle arrangement with two buckle apertures that allows for the tightening and loosening of two separate ends of a strap by folding 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the peg and recess strap adjustment mechanisms of the modified device of Correa with the buckle adjustment system having first and second buckle apertures that allows strap ends to be folded back on themselves as taught by Trethewey, as such a modification would provide the user with more adjustable positions to custom fit any patient.
	Regarding claim 37, the modified device of Correa has the upper headgear portion including a strap that passes through a third buckle aperture (Trethewey, Fig. 13, depicts the buckle mechanism that would be implemented in the upper headgear portion of the modified device of Correa).
10.	Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Correa in view of Amarasinghe, as applied to claim 21, and further in view of Madaus et al (2004/0025882).
	Regarding claim 42, the modified device of Correa does not have the first and second stiffeners as formed of plastic.
	However, Madaus teaches reinforcing a headgear strap with a thermoplastic material (Fig. 2, reinforcement layer 4; see [0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to design the stiffeners of the modified device of Correa to be made of thermoplastic material as taught by Madaus, as such a modification is the 
	Regarding claim 43, the modified device of Correa has the plastic that forms the first and second stiffeners as having a first cross section with a first width and a first thickness, the first width being greater than the first thickness (Madaus, Fig. 5, reinforcement layer 4 has a width that is greater than a thickness).
Allowable Subject Matter
11.	Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not have the upper ends of the first and second stiffeners curving toward the rear of the head of the patient as it passes through the centers of the Y-shaped junctions.
Response to Arguments
12.	Applicant’s arguments filed on 2/2/22 on Page 13 with respect to claim 21 and regarding Correa already being formed of a semi-rigid plastic and therefore not requiring additional stiffeners have been considered, but is not persuasive. While the headgear of Correa may provide enough stiffening support of its own, use of Amarasinghe’s composite polyurethane foam with additional attached stiffening components in place of 
13.	Applicant’s arguments filed on 2/22/22 on Pages 13-14 with respect to claim 21 and regarding there not being a “finite number” of options for locating the stiffeners of Amarasinghe on the modified device of Correa have been considered, but are not persuasive. While the Examiner agrees that that there could be an infinite of small changes to the length and location of the stiffeners taught by Amarasinghe (e.g. shifting the stiffener location by very small amounts to different points along the headgear), the general location for placing the stiffeners taught by Amarasinghe in the headgear of Correa falls into three locations: along the descending arms of the headgear, the top straps of the headgear, or the rear straps of the headgear. Amarasinghe is silent as to where to place the stiffeners on the headgear, wherein one of ordinary skill in the art would find it obvious to experiment in placing the stiffeners at different points and at different lengths within these three areas to arrive at a headgear that is both comfortable to the user and supportive enough for the nasal mask.
14.	Applicant’s arguments filed on 2/22/22 on Pages 14-15 with respect to claim 30 and regarding Lovell’s apertures 20 not being defined on lateral sides have been considered, but are not persuasive. The previous office action acknowledges that Lovell does not teach the vents as being located on the lateral sides of the conduit, but found such as placement as obvious to try (see Non-Final rejection of 11/2/21, Pages 20-21).
15.	Applicant’s arguments filed on 2/22/22 on Page 15 with respect to claim 36 and regarding Tretheway not disclosing use of its buckles in a mask system have been considered, but are not persuasive. Correa discloses that the straps of the headgear system area adjustable (Fig. 3 depicts pegs 38 and receptacles 40 coordinating to allow the straps to be adjusted to fit a particular user), whereby the buckle/strap system of Tretheway simply provides an alternative mechanism for allowing strap adjustment while providing an additional advantage of allowing an infinite number of adjustable positions. Tretheway is analogous art because it addresses the same problem faced by the inventor (i.e. allowing to strap length adjustment).
16.	Applicant’s arguments filed on 2/22/22 on Page 16 with respect to claim 37 and regarding the buckle of Tretheway not being compatible with the lateral arms of Correa have been considered, but are not persuasive. The modified device of Correa would no longer have the peg and receptacle adjustment system, as the adjustment system of the modified device would be the strap and buckle system of Tretheway. Therefore, the straps of Correa would be able to bend through Trethway’s buckle.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785